RATLIFF, Presiding Judge.
MODIFICATION OF OPINION
Pursuant to an Order of the Supreme Court of Indiana we hereby correct the language of our opinions in the above-named cause of action found at 425 N.E.2d 713 and 428 N.E.2d 33 by granting the appeal and remanding the cause to the trial court with instructions to dismiss for want of jurisdiction. In all other respects our original opinion and our opinion on petition for rehearing are affirmed.
Remanded with instructions.
NEAL and ROBERTSON, JJ., concur.